Case 1:20-cv-02809-LAK Document 41-2 Filed 06/22/20 Page 1 of 4




                       EXHIBIT 2
                               Case 1:20-cv-02809-LAK Document 41-2 Filed 06/22/20 Page 2 of 4




The Token Fund Founders Set October Launch for
Tokenbox Platform For Crypto Assets Fund Creation

NEWS PROVIDED BY
Tokenbox 
27 Sep, 2017, 16:19 BST




MOSCOW, September 27, 2017 /PRNewswire/ --


The founders of The Token Fund, one of the rst crypto assets funds on the market, today announced pre-crowdsale details for
their scheduled Oct. 24 Initial Coin Offering in support of a unique platform to facilitate the creation of new crypto-assets
based investment funds.


Tokenbox, a comprehensive system being designed to supply all the trading and compliance infrastructure needed to easily
create new investment funds specializing in the fast-evolving cryptocurrency asset class, expects to raise the equivalent of $20
million.


The Tokenbox system was inspired by the experiences of Viktor Shpakovsky and Vladimir Smerkis, co-founders of The Token
Fund which, though only six months old, is already one of the most successful collective investment vehicles in the
cryptocurrency market, having achieved a 380% increase in portfolio value since startup.

                                                                                                                                /
"We quickly recognized two things," Smerkis said. "First,Document
                             Case 1:20-cv-02809-LAK      we needed  competitors.
                                                                  41-2            TherePage
                                                                       Filed 06/22/20   have3 to be other funds against which
                                                                                              of 4
ours can be measured. Investment is all about expertise. We have our expertise. But our clients need other funds to look at,
based on other people's expertise. And secondly, it is really not easy setting up an investment fund in the cryptocurrency eld,
amid volatile values and as regulations evolve."


According to Shpakovsky, the growing interest of conventional fund managers was another key factor. "We were getting a lot
of approaches from institutional investors and hedge funds looking to white-label our system. They wanted an easy entry-
point to the cryptocurrency universe. We realized that, with the appropriate resources, we were in the unique position of
being able to provide it. So Tokenbox will be that platform."


Tokenbox will help anyone -- from major institutional investors to well-informed and quali ed individuals -- to create a new
fund taking stakes in either cryptocurrencies or in crypto-based businesses. On the other hand, all investors will be able to
choose from a vast variety of crypto portfolios on the Tokenbox platform. With built-in Know-Your-Customer (KYC) procedures
and other compliance ful lment processes, the system will quickly establish digital investments as a vital new asset class for
inclusion in any portfolio.


In its ICO, Tokenbox will offer not more than 31 million tokens at $1 each. Issue date has been set as Oct. 24, 2017. In the pre-
ICO period, which begins today, the company will offer tokens in a private pre-sale offer. Tokenbox's token symbol is TBX.
Purchases may be undertaken in either Bitcoin or Ether.


The team behind Tokenbox is truly international, with nancial, technical and compliance veterans from across Europe, the
U.S. and Asia, and an advisory board which includes the renowned ntech expert Chris Skinner.


About Tokenbox


https://tokenbox.io/
                                                                                                                                    /
Tokenbox is headquartered in Moscow  at 2nd Paveletsky
                             Case 1:20-cv-02809-LAK    Dr. 5/2. Its
                                                     Document       Initial
                                                                 41-2       Coin
                                                                        Filed    Offering
                                                                              06/22/20    is scheduled
                                                                                        Page  4 of 4   to open Oct. 24. Closing
date is Nov. 7. The ICO will be conducted under Cayman Islands jurisdiction.


Further information: Elena Tairova, pr@tokenbox.io or +34-(631)-56-08-52


Tokenbox is the source of this content. Virtual currency is not legal tender, is not backed by the government, and accounts
and value balances are not subject to consumer protections. This press release is for informational purposes only. The
information does not constitute investment advice or an offer to invest.


SOURCE Tokenbox




                                                                                                                                  /
